Exhibit 14 VOZ MOBILE CLOUD LTD. CODE OF BUSINESS CONDUCT AND ETHICS INTRODUCTION2 1. Compliance with Code2 2. Reporting Violations of the Code2 3. Compliance with Laws, Rules and Regulations3 4. Conflicts of Interest3 5. Inside Information and Securities Trading3 6. Corporate Opportunity4 7. Confidentiality4 8. Fair Dealing5 9. Protection And Proper Use Of Company Assets5 10. Accuracy of Business Records6 11. Accounting6 12. Competitive Information7 13. Amendment7 CODE OF BUSINESS CONDUCT AND ETHICS INTRODUCTION Voz Mobile Cloud Ltd.("Company") is committed to maintaining the highest standards of ethical conduct, promoting integrity, deterring wrongdoing and complying with applicable laws, rules and regulations. In furtherance of this commitment, the Board of Directors ("Board") has adopted this Code of Business Conduct and Ethics ("Code") for all directors, officers and employees of the Company ("Company Individuals"). The principles set forth in this document describe how Company Individuals should conduct themselves. All Company Individuals are expected to comply with the letter and spirit of this Code. This Code does not address every expectation or condition regarding proper and ethical business conduct. Accordingly, this Code is intended to serve as a source of guiding principles for Company Individuals. Company Individuals are encouraged to discuss issues about particular circumstances that may be relevant to one or more of the provisions of this Code with the Chairman of the Board ("Chairman"), who may consult with inside or outside legal counsel as appropriate. The Board encourages the reporting of any behaviour by Company Individuals which violates the Code and the Board will not tolerate retaliation against any person who in good faith reports such violations to the Board or the Chairman. 1. COMPLIANCE WITH CODE The Code applies to all Company Individuals and all Company Individuals are accountable for compliance with the Code. The Board is responsible for updating the Code and monitoring compliance with the Code. Waivers from the Code may only be granted by the Board, with any director involved in the transgression abstaining from voting on any decision made in respect of such waiver. 2. REPORTING VIOLATIONS OF THE CODE Company Individuals must promptly advise either a supervisor or the Chairman if a Company Individual believes that he or she has observed a violation of the Code by any Company Individual or by anyone purporting to be acting on the Company's behalf. Any such reports may be made anonymously.
